          Case 3:19-cv-00290-EMC Document 67 Filed 08/24/20 Page 1 of 6



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
7
                         SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                 Case No. 19-CV-00290-EMC
11                 Plaintiffs,                 JOINT STATUS REPORT
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                 Defendants.
16
17
           The parties jointly submit this status report pursuant to Judge Illman’s order
18
     dated July 23, 2020 (ECF No. 66), addressing the status of searches and processing
19
     of records by the Department of Justice’s Office of Information Policy (“OIP”), the
20
     Federal Bureau of Investigation (“FBI”), the State Department (“State”), the
21
     Department of Homeland Security’s Office of Intelligence & Analysis (“I&A”)
22
     and the DHS Privacy Office (“DHS”).
23
     Defendants’ Report
24
           I.     OIP
25
           OIP is continuing to process responsive records located in its search and is
26
     making monthly rolling releases of non-exempt records. OIP issued its most recent
27
     interim response on August 12, 2020, and anticipates that it will make its final
28
                                                1
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 67 Filed 08/24/20 Page 2 of 6



1    release of documents on or about September 14, 2020.
2          II.     FBI
3          The FBI issued its tenth release on July 31, 2020, having reviewed 503
4    pages and released 211 pages. Approximately 3,604 pages remain to be processed.
5    The FBI anticipates processing another set of approximately 500 pages and
6    releasing non-exempt information on or about August 31, 2020. The FBI is
7    making its best efforts to continue with operations and meet pre-COVID-19
8    schedules for FOIA productions but reports that, given the uncertainty during this
9    time, FOIA operations again could be negatively impacted by COVID-19
10   workplace disruptions.
11         III.    State Department
12         State continues to follow Executive branch guidance and take necessary
13   precautions to mitigate the threat of COVID-19 to the community. Since the last
14   joint status report, State has taken further steps to resume FOIA processing within
15   this framework. Namely, State’s Washington, D.C. offices entered Phase Two of
16   the three-phase plan for the resumption of operations effective beginning July 27,
17   2020 (after having entered Phase One on June 15, 2020). Under Phase Two,
18   bureaus are no longer required to maximize telework, but are encouraged to
19   continue maximizing telework and extending telework flexibilities. The
20   Department’s phased return to normal operations has allowed a limited number of
21   FOIA staff to regain access to FREEDOMS 2, the document review platform used
22   in this case that is available exclusively on a classified network. The Office of
23   Information Programs and Services (“IPS”) (State’s FOIA office) has implemented
24   a plan to maximize the impact of these limited resources across all of the
25   Department’s FREEDOMS 2 cases, but onsite FOIA processing is still seriously
26   constrained and will likely remain that way until the Department returns to full
27   operations.
28         Although a limited number of State FOIA personnel (approximately 20%)
                                                 2
                                       JOINT STATUS REPORT
                                      CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 67 Filed 08/24/20 Page 3 of 6



1    have returned to the office to perform on-site work on at least a part-time basis,
2    State employees responsible for processing the documents at issue in this case are
3    not performing on-site work. Because the processing platform for this case is
4    housed on State’s classified network that cannot be accessed remotely, these
5    employees do not have access to the systems in which these documents reside.
6          State will direct the very limited onsite resources it anticipates having during
7    phase two to maximize the impact across its FOIA litigation caseload. The FOIA
8    personnel who have resumed some on-site work have been directed to work on the
9    cases to which they were assigned before the pandemic, and to direct any surplus
10   capacity, to the extent it exists, to (1) cases for which all processing of both
11   classified and unclassified records is almost complete, and (2) cases involving
12   requests for which the Department granted expedited processing. This case does
13   not fall into either category.
14         For the foregoing reasons, State is not in a position to propose a date for the
15   resumption of productions of material collected by State searches in this case.
16   State is, however, working to process documents received for consultation in
17   connection with this litigation that are available on unclassified systems, which can
18   be processed remotely. State will keep Plaintiffs and the Court apprised as its
19   FOIA processing capabilities change.
20         IV.    DHS Privacy Office (“DHS”)
21         During the past 30 days, the DHS litigation team has been attempting to
22   address multiple competing priorities, including producing records pursuant to
23   numerous court-ordered production schedules, and preparing for numerous
24   hearings, 30(b)(6) depositions, and mediation appearances. As DHS has previously
25   communicated to Plaintiffs, DHS has determined that Plaintiffs’ proposed date
26   range for item 1 of the FOIA request is too broad and would yield an
27   unmanageable set of records to review for potential responsiveness. However,
28   DHS continues to be willing to attempt negotiate a solution with Plaintiffs. DHS
                                                 3
                                       JOINT STATUS REPORT
                                      CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 67 Filed 08/24/20 Page 4 of 6



1    proposes that the parties schedule a meeting for the week of August 31 to attempt
2    to resolve this remaining search issue.
3          V.     DHS I&A
4          Consistent with the agreed-upon production schedule, I&A continues to
5    process at least 500 pages of potentially responsive records per month and made its
6    most recent production on August 10.
7          Plaintiffs’ Report
8          I.     State Department
9          The State Department’s failure to resume processing records in accordance
10   with its FOIA obligations is causing needless delay, continues to deprive the public
11   of information it is entitled to access, and is out of step with the practice of other
12   federal agencies during the COVID-19 pandemic. As Defendants’ report makes
13   clear, other federal agencies have implemented plans enabling continued
14   processing of FOIA requests despite the pandemic. Indeed, multiple other agencies
15   that handle classified information as a routine matter—including the National
16   Security Agency, the Central Intelligence Agency, and the FBI—have resumed
17   processing FOIA requests notwithstanding constraints associated with the
18   pandemic and considerations relevant to handling classified information. The State
19   Department’s continued failure to implement measures that would enable it to
20   resume processing this Request on at least a limited basis is increasingly untenable.
21         Plaintiffs request that the Court direct the State Department to adopt and
22   communicate to Plaintiffs a plan for continued processing of records responsive to
23   Plaintiffs’ Request within a reasonable timeframe.
24         II.    DHS Privacy Office
25         DHS Privacy remains in breach of its FOIA obligations. Its long-term,
26   unexplained failure to respond promptly to Plaintiffs’ communications and make
27   reasonable efforts to reach agreement on search parameters has continued during
28   recent months. See, e.g., ECF Nos. 46 at 4, 53 at 4-5, 55 at 5. On June 26, 2020,
                                                  4
                                      JOINT STATUS REPORT
                                     CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 67 Filed 08/24/20 Page 5 of 6



1    the parties and their counsel participated in a conference call to discuss
2    technological constraints affecting DHS’s searches in response to Plaintiffs’ FOIA
3    request. On June 29, in light of that conversation, Plaintiffs sent Defendants’
4    counsel another proposal in an attempt to reach a resolution as to the scope, date
5    range, and terms for the search. Defendants’ counsel subsequently acknowledged
6    that DHS Privacy was amenable to the proposal except as to one element relating
7    to the date range for Part 1 of the Request. As of the date of this report, however—
8    and despite requests from Plaintiffs’ counsel for a response—DHS Privacy has not
9    provided further details, a counter-proposal, or a timeline under which it will
10   commence and complete its search.
11         Plaintiffs respectfully request that the Court direct that DHS Privacy
12   promptly respond to Plaintiffs’ proposal, reach agreement on search specific
13   parameters, and begin its search and processing of responsive documents.
14         Next Steps
15         Plaintiffs have noted specific requests to the Court in their statement above.
16         The parties jointly propose filing a further status report in 30 days.
17
18                                           Respectfully submitted,
19                                          /s/                          s
      DATED: August 24, 2020
20                                          Hugh Handeyside
                                            American Civil Liberties Union Foundation
21                                          125 Broad Street, 18th Floor
22                                          New York, NY 10004
                                            Telephone: 212-549-2500
23                                          hhandeyside@aclu.org
24
                                            Matthew Cagle
25                                          American Civil Liberties Union Foundation
26                                             of Northern California
                                            39 Drumm Street
27                                          San Francisco, CA 94111
28                                          Telephone: 415-621-2493
                                                 5
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
     Case 3:19-cv-00290-EMC Document 67 Filed 08/24/20 Page 6 of 6


                                  mcagle@aclunc.org
1
2                                 Attorneys for Plaintiffs
3
4                                 ETHAN P. DAVIS
                                  Acting Assistant Attorney General
5
                                  ELIZABETH J. SHAPIRO (D.C. Bar No.
6                                 418925)
                                  Deputy Branch Director
7
                                  /s/
8                                 ELIZABETH TULIS (NY Bar)
                                  Trial Attorney
9                                 U.S. Department of Justice,
                                  Civil Division, Federal Programs Branch
10                                1100 L Street, NW
                                  Washington, D.C. 20005
11                                Telephone: (202) 514-9237
                                  elizabeth.tulis@usdoj.gov
12                                Attorneys for Defendants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       6
                            JOINT STATUS REPORT
                           CASE NO. 19-CV-00290-EMC
